 
Exhibit 10.1
 
EMPLOYMENT CONTRACT


BETWEEN:  Wuhan Fengze Agricultural Science and Technology Development Co.,
Ltd., a company legally incorporated under the laws of People’s Republic of
China, (Mailing address: Suite F, 23rd Floor, Building B, Jiangjing Mansion, 228
Yanjiang Ave., Jiang’an District, Wuhan City, Hubei Province) acting and
represented herein by Ms. Hanying Li, chairwoman of the board, declaring duly
authorized, (Hereinafter referred to "Fengze")
 
AND:   Mr. Guofu Zhang, residing at Room 701, Unit 2#, 207 Baibuyating,
Baibuting Garden Road, Jiang’an District, Wuhan City, Hubei
Province  (hereinafter referred to "Mr. Guofu Zhang")
 
(Fengze and Mr. Guofu Zhang hereinafter collectively called "Parties")
 
1. PREAMBLE
 
The preamble is an integral part of this contract.
 
WHEREAS FENGZE requires the services of Mr. Guofu Zhang as Chief Financial
Officer (CFO);
 
WHEREAS, Mr. Guofu Zhang agreed to provide FENGZE his full-time services as CFO;
 
WHEREAS the parties wish to confirm their agreement in writing;
 
WHEREAS the parties have the capacity and quality of exercise all the rights
necessary for the conclusion and implementation of the agreement found in this
contract;
 
THEREFORE THE FOREGOING, THE PARTIES AGREE AS FOLLOWS:
 
2. PURPOSE
 
2.1 Services
 
Mr. Guofu Zhang agrees to assume full-time for FENGZE (minimum of forty (40)
hours per week) the role of CFO during the entire duration of the contract;
 
2.2 Term
 
This contract is for an initial term of 33 months( From April 06, 2012 to
December 31, 2014) renewable for an additional period of   24   months unless
either party terminates it in writing at least three (3) months before the
expiration of the initial term;
 
3. CONSIDERATION
 
3.1 Service Awards
 
In consideration of the provision of services, FENGZE to pay Mr. Guofu Zhang, as
compensation;
 
The gross amount of RMB 480,000 ($76,190 US dollars) annually is constituted by
a basis compensation of RMB 240,000 ($38,095 US dollars) and a conditional
Year-end awards that no more than RMB 240,000 ($38,095 US dollars).


The basis compensation is calculated at the rate of twelve (12) equal monthly
installments consecutively of RMB 20,000 ($3,175 US dollars) each, less
withholding taxes applicable.


The Year-end award shall only be paid under the condition of 3.3.3
 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Expenditure incurred
 
FENGZE will reimburse Mr.Guofu Zhang all reasonable expenses incurred in
connection with this Agreement, upon presentation of appropriate documentation;
 
3.3 Terms and conditions of payment
 
3 .3.1The price payable by FENGZE to Mr.Guofu Zhang is as follows:
 
3.3.2 The sum of RMB 20,000 ($3,175 US dollars) shall be paid on the 6th of each
month from April 6th, 2012.
 
3.3.3 The sum of Year-end award shall be paid on the Dec 31, 2012, Dec 31, 2013
and Dec 31, 2014 only under the condition that FENGZE’s annual profit reach or
over 50% of its last year’s annual profit. And the data of each FENGZE’s annual
profit shall in accordance with audit report issued at the end of corresponding
year.


3.3.4 Expenses will be reimbursed on presentation of an expense account on the
24th of each month.
 
4. SPECIAL PROVISIONS
 
4.1 Obligations of FENGZE
 
FENGZE agrees and undertakes to Mr. Guofu Zhang as follows:
 
FENGZE to bring Mr. Guofu Zhang collaboration and will provide information
necessary to ensure the full and faithful discharge of services to be rendered;
 
4.2 Obligation to MR.GUOFU ZHANG
 
Mr. Guofu Zhang agrees and undertakes to FENGZE to the following:
The services must be made full time in a professional manner, according to the
rules generally accepted by industry.
 
4.3 Commitment to confidentiality and nondisclosure
 
Mr. Guofu Zhang recognizes that certain disclosures to be provided by FENGZE
have or may have considerable strategic importance, and therefore represent
trade secrets for purposes of this contract. During the term of this Contract
and for a period of   36 months following the end of it, Mr. Guofu Zhang is
committed to FENGZE to:
 
a) keep confidential and not disclose the information;
 
b) take and implement all appropriate measures to protect the confidentiality of
the information;
 
c) not disclose, transmit, exploit or otherwise use for its own account or for
others, elements of information;
 
4.4 Exclusivity of service provider
 
During the term of this Contract and for a period of   24   months following the
end of it, Mr. Guofu Zhang is committed to FENGZE not render services to or for
direct or indirect competitors of FENGZE.
 
4.5 Responsibilities


4.5.1
Maintain executive responsibility for financial operations, including working
capital, capital expenditures, debt levels, taxes, budget, and general
accounting.



4.5.2
Develop and direct financial plans to the strategic business plan, company
growth, and market opportunities and direction.

 
 
 

--------------------------------------------------------------------------------

 
 
4.5.3
Establish and maintain stable cash flow management policies and procedures, and
ensure cash resources are available for daily operations and business and
product development.



4.5.4
Set-up and/or oversee all financial and operational controls and metrics within
the organization.



4.5.4
Analyze current and future business operations and plans to determine financial
effectiveness.



4.5.5
Manage outside lending and equity relationships, as well as relations with
investors and shareholders within the investment community.



4.5.6 
Prepare and file federal, state, third-party, and other financial reports to
ensure compliance with GAAP,   SEC, and IRS and other taxing entity
requirements.



4.5.7
Establish the performance goals, allocate resources, and assess policies for
employees, through other managers.

 
4.6 Relationship between the parties
 
Neither party may bind the other in any way whatsoever to anyone, except in
accordance with the provisions of this contract.
 
4.7 Representations and Warranties Mr. Guofu Zhang
 
Mr. Guofu Zhang represents and warrants to FENGZE that:
 
a) he has the capacity required to undertake under this contract, such capacity
was not limited by any commitment to another person;
 
b) he has the expertise and experience required to execute and complete the its
obligations under this contract;
 
c) he will make services efficient and professional manner, according to the
rules generally accepted by industry;
 
4.8 Termination of Contract
 
Either party may terminate this contract at any time, upon presentation of a 60
days notice given to the other party. Amounts due and options purchases of
shares will be delivered when calculated on a pro-rata to the time elapsed since
the last payment or the last delivery of stock options.
 
5. GENERAL PROVISIONS
 
Unless specific provision to the contrary in this Agreement, the following
provisions apply.
 
5.1 Force Majeure
 
Neither party can be considered in default under this contract if the
performance of its obligations in whole or in part is delayed or prevented by
following a force majeure situation. Force majeure is an external event,
unforeseeable, irresistible and it absolutely impossible to fulfill an
obligation.
 
5.2 Severability
 
The possible illegality or invalidity of an article, a paragraph or provision
(or part of an article, a paragraph or provision) does not in any way affect the
legality of other items, paragraphs or provisions of this contract, nor the rest
of this article, this paragraph or provision unless a contrary intention is
evident in the text.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3 Notices
 
Any notice to a party is deemed to have been validly given if in writing and
sent by registered or certified mail, by bailiff or by courier to such party at
the address listed at the beginning of this contract or any other address that
the party may indicate a similar notice to another party. A copy of any notice
sent by mail must be sent by one mode of delivery mentioned above.
 
5.4 Titles
 
The headings used in this contract are only for reference and convenience only.
They do not affect the meaning or scope of the provisions they designate.
 
5.5 No Waiver
 
The inertia, neglect or delay by any party to exercise any right or remedy under
this Agreement shall in no way be construed as a waiver of such right or remedy.
 
5.6 Rights cumulative and not alternative
 
All the rights mentioned in this Agreement are cumulative and not alternative.
The waiver of a right should not be construed as a waiver of any other right.
 
5.7 Totality and entire agreement
 
This contract represents the full and entire agreement between the parties. No
statement, representation, promise or condition not contained in this agreement
can and should be allowed to contradict, modify or affect in any manner
whatsoever the terms thereof.
 
5.8 Contract Amendment
 
This contract may be amended only by a writing signed by all parties.
 
5.9 Gender and Number
 
All words and terms used in this agreement shall be interpreted as including the
masculine and feminine and singular and plural as the context or meaning of this
contract.
 
5.10 Assignable
 
Neither party may assign or otherwise transfer to any third party or of his
rights in this contract without the prior written permission of the other party
to that effect.
 
5.11 Computation of time
 
In computing any period fixed by the contract:
 
a) the day that marks the starting point is not counted, but the terminal is;
 
b) non-juridical days (Saturdays, Sundays and holidays) are counted;
 
c) when the last day is not legal, the deadline is extended to the next
juridical day.
 
5.12 Currencies
 
All sums of money under this contract refer to Chinese currency.
 
 
 

--------------------------------------------------------------------------------

 
 
5.13 Applicable Laws
 
This contract is subject to the laws of the People’s Republic of China.
 
5.14 Election of domicile
 
The parties agree to elect domicile in the judicial district of Wuhan,China ,
and chose it as the appropriate district to hear any claim arising from the
interpretation, application, performance, the entry into force, validity and
effect of this contract.
 
5.15 Copies
 
When initialed and signed by all parties, each copy of this contract shall be
deemed an original, but these examples do not reflect all one and the same
agreement.
 
5.16 Scope of Contract
 
This contract binds the parties and their successors, heirs and assigns,
respectively.
 
5.17 Solidarity
 
If a party consists of two or more persons, they are forced and severally liable
to the other party.
 
5.18 Time is of Essence
 
If a party must fulfill an obligation under this contract within a specified
time, the passage of time will effectively be part of this notice.
 
6. EFFECTIVE DATE OF CONTRACT
 
This Agreement shall enter into force April 6th, 2012.
 
SIGNED BY Two (2) copies,
 
IN THE CITY OF WUHAN, HUBEI PROVINCE, 
DATED: April 6th, 2012.
  
Wuhan Fengze Agricultural Science and Technology Development Co., Ltd
 
By: /s/ Hanying Li
       Hanying Li
 
Mr. Guofu Zhang
 
 
/s/Guofu Zhang
Guofu Zhang

